[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                                                                     FILED
                                                           U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                                                 APRIL 23, 2012
                                   No. 11-15513
                                                                  JOHN LEY
                               Non-Argument Calendar
                                                                    CLERK


                       D. C. Docket No. 0:10-cv-62435-JIC

LYNNE M. BALTHAZOR,
on behalf of herself and all
others similarly situated,

                                                     Plaintiff-Counter
                                                     Defendant-Appellant,

                                      versus

CENTRAL CREDIT SERVICES, INC.,
SECURITY CREDIT SERVICES, LLC,

                                                     Defendants-Counter
                                                     Claimants-Appellees.



                   Appeal from the United States District Court
                       for the Southern District of Florida


                                  (April 23, 2012)

Before DUBINA, Chief Judge, TJOFLAT and KRAVITCH, Circuit Judges.
PER CURIAM:

      The issue presented in this appeal is whether the district court erred in

dismissing Lynne Balthazor’s (“Balthazor”) claim brought under the Telephone

Consumer Protection Act (“TCPA”), 47 U.S.C. § 227, for lack of subject matter

jurisdiction.

      We review a dismissal order based upon a lack of subject matter jurisdiction

de novo. McElmurray v. Consol. Gov’t of Augusta-Richmond Cnty., 501 F.3d
1244, 1250 (11th Cir. 2007).

      Because the appellees confess error in this case due to the fact that the

United States Supreme Court in Mims v. Arrow Fin. Servs., LLC, ___ U.S. ___,

132 S. Ct. 740 (2012), now provides that federal courts have concurrent federal

question jurisdiction over private suits arising under the TCPA, we reverse the

judgment of dismissal of Balthazor’s TCPA claim against Central Credit Services,

Inc., and remand this case for further proceedings consistent with this opinion.

      REVERSED and REMANDED.




                                          2